The issues involved in this case are identical with those involved in the case of W. Redrick Fogle, Jr., v. William C. Feazel, No. 36,405, 10 So. 695, this day decided. The lease contracts involved are identical except as to the land covered by the lease. In this case, as in the Fogle case, plaintiff introduced and filed in evidence the lease contract, a demand made on defendant to perform, and the testimony of Mr. Wray as to the cost of drilling the well. In this *Page 913 
case, as in the Fogle case, plaintiff's demands were rejected, and he appealed. It is not necessary, therefore, that we write an opinion in this case.
For the reasons assigned in the Fogle case, the judgment appealed from is affirmed at plaintiff's costs.
FOURNET, J., concurs in the decree.
ROGERS, J., absent.